Citation Nr: 1521856	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a kidney disorder, claimed as chronic renal failure. 


REPRESENTATION

Veteran represented by:	James T. McIntyre, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from March 1990 to March 1994, including service in Southwest Asia during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board has recharacterized the claim of service connection for PTSD to better reflect the broad scope of the claim in light of the statements and evidence developed during the course of the appeal.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran was scheduled to appear at a Board hearing in March 2015, but did not report.  On the day of the hearing, the Veteran's attorney withdrew the hearing request, informing the Board that the Veteran was incarcerated at that time.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

SSA Records

Potentially relevant to both issues on appeal, the record shows that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  This is shown by a VA medical record from January 2011 and an inquiry by the RO in May 2011.  

Both claims must be remanded because the record contains no information identifying the medical condition(s) supporting the SSA's award of disability benefits.  Therefore, the SSA records are potentially relevant to both claims now on appeal and should be obtained.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010)

Service Personnel Records

The claim of service connection for PTSD must be remanded to obtain the Veteran's service personnel records and to refer an inquiry to the service department so that it can be determined (a) whether he served in combat and/or (b) whether his fear of hostile military in the Persian Gulf War is consistent with the places, types, and circumstances of that service.

In this regard, the Veteran completed a PTSD stressor questionnaire in October 2010.  He identified three stressful incidents involving (1) "execut[ing] deadly force" against a man assaulting a woman, whom he encountered while on patrol in Bahrain in 1991; (2) coming under small arms fire in Khafgi, Iraq, in 1991, which resulted in exposure to "burning charred bodies" after a Marine air strike "destroyed blocks of Iraqi insurgents;" and (3) opening fire on a vehicle that would not stop in January 1991 while he was traveling in a convoy "to the front lines near Kuwait." 

His service treatment records, plus an isolated excerpt from his service personnel record, show that he had service in Operation Desert Shield, at K.A.A. N.B., in Jubail, Saudi Arabia from January 5, 1991, to April 24, 1991.  

However, it is not clear based on the limited evidence of record that the Veteran's service in Southwest Asia is consistent with the types of stressors he described.  Such a determination is to be made based on the places, types, and circumstances of service as shown by service records, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  See 75 Fed. Reg. 39843, 39844 (July 13, 2010).  Such primary evidence-the service personnel records-are currently absent.  

This development is needed because a VA examiner in June 2013 found that the Veteran had a "complicated psychiatric presentation that includes depression, anxiety and psychosis," and multiple factors, including "combat trauma" that contributed to this presentation.  This opinion would appear to be favorable to the claim, but only if the stressors forming the basis for the examiner's opinion occurred.  See Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (even if a Veteran has presented favorable, uncontroverted medical evidence, the Board may seek further evidentiary development if the favorable evidence, along with the other evidence of record, is not sufficient to allow the Board to make a fully informed decision; the additional development must be undertaken in a "an impartial, unbiased, and neutral manner.").  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain all records pertinent to the Veteran's application(s) for Social Security disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

2.  Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of the Veteran's complete service personnel records.  

3.  If, after making as many requests as are necessary to obtain his service personnel records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AMC/RO should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice to the Veteran that he is ultimately responsible for providing the evidence.

4.  If the Veteran's service personnel records are obtained, make a determination regarding whether these records verify (a) combat service in Iraq and/or (b) fear of hostile military or terrorist activity that is consistent with the places, types, and circumstances of his service.  If not, refer the matter to the service department.  

The service department should be asked to research whether the Veteran himself or his entire unit served in Iraq; near the Kuwait border; or otherwise was subject to circumstances consistent the stressors described.   

5.  After completing all actions set forth in paragraphs 1-4, plus any further action needed as a consequence of the development completed in paragraphs 1-4 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




